[Cite as McNamara v. Wilson, 2014-Ohio-4520.]



                                   IN THE COURT OF APPEALS

                          TWELFTH APPELLATE DISTRICT OF OHIO

                                         BUTLER COUNTY




JERYL D. MCNAMARA, et al.,                      :

        Plaintiffs-Appellees,                   :      CASE NO. CA2013-12-239

                                                :             OPINION
   - vs -                                                      10/13/2014
                                                :

DARRELL WILSON, et al.,                         :

        Defendants-Appellants.                  :



            CIVIL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                              Case No. CV2012-04-1272



David H. Landis, 246 High Street, Hamilton, Ohio 45011, for plaintiffs-appellees, Jeryl D.
McNamara, Ida D. McNamara, Jason Jackson and Tonya Jackson

Rendigs, Fry, Kiely & Dennis, LLP, Donald C. Adams, Michael P. Foley, James J. Englert,
600 Vine Street, Suite 2650, Cincinnati, Ohio 45202, for defendants/third-party
plaintiffs/appellants, Darrell Wilson and Lorette McKibbin

Millikin & Fitton Law Firm, Steven A. Tooman, Salvatore A. Gilene, 9032 Union Centre Blvd.,
Suite 200, West Chester, Ohio 45069, for third-party defendant/appellee, Metro Parks of
Butler County

Edward J. McTigue, 810 Sycamore Street, Sixth Floor, Cincinnati, Ohio 45202, for third-party
defendant/appellee, Rockdale Holdings, LLC

Dan L. Ferguson, Susan R. Schultz, Government Services Center, 315 High Street, 11th
Floor, Hamilton, Ohio 45011, for third-party defendant/appellee, Butler County, Ohio

Stephen J. Wolterman, 530 Wessel Drive, Suite 2A, Fairfield, Ohio 45014, for third-party
defendant/appellee, Cassandra Anderson
                                                                        Butler CA2013-12-239

       RINGLAND, P.J.

       {¶ 1} Defendants-appellants and third-party plaintiffs, Darrell Wilson and Lorette

McKibbin, appeal from a decision in the Butler County Court of Common Pleas granting

summary judgment in favor of numerous plaintiffs-appellees and third-party defendants-

appellees in an action finding an easement traversing McKibbin's property.

       {¶ 2} This case involves a dispute over whether plaintiffs-appellees and third-party

defendants-appellees have a right to traverse McKibbin's property via an easement. The

purported easement is hereafter referred to as "drive." Plaintiffs-appellees initially filed suit

requesting a preliminary injunction to keep defendants-appellants from impeding their use of

the drive. Plaintiffs-appellees alleged that Wilson had interfered with their access to the drive

in the past and was planning to impede their access in the future. Defendants-appellants

became third-party plaintiffs by filing a counterclaim, third-party complaint, and amended

third-party complaint against other property owners who might assert an easement interest.

                                           I. Parties

                                 A. Defendants-Appellants

       {¶ 3} McKibbin has owned a residence located at 4831 Rockdale Road, Liberty

Township, Ohio, since 2000. McKibbin's property, known as Lot 13, is a part of the Rockdale

Subdivision. When McKibbin came into possession of the property, the deed stated that it

was "subject to the roadway across the west end of said Lot[.]" Wilson also resides on this

property.

                                   B. Plaintiffs-Appellees

       {¶ 4} Plaintiffs-appellees, Jeryl D. and Ida D. McNamara (the McNamaras), own real

property located at 4930 Canal Road. The McNamaras have owned the property since 1997

when the property was conveyed to them from Ida's mother. Ida intermittently lived with her

mother on the property beginning in 1981. Plaintiffs-appellees, Jason and Tonya Jackson
                                               -2-
                                                                              Butler CA2013-12-239

(the Jacksons), have a residence on real property located at 4834 Canal Road. Jason

Jackson initially acquired the property jointly with his father in 2009. The properties along

Canal Road are located northeast of Lot 13. Plaintiff, RockDock, LLC, has a property interest

in numerous parcels located north and northwest of Lot 13 via a land installment contract

with third-party defendant-appellee, Rockdale Holdings, LLC (Rockdale).1

                               C. Third-Party Defendants-Appellees

        {¶ 5} Third-party defendant-appellee, Cassandra Anderson, owns property along

Canal Road. Anderson's grandfather purchased the property in 1921, which she inherited in

2008. Third-party defendant-appellee, Rockdale, owns numerous parcels located north and

northwest of Lot 13. Third-party defendant-appellee, MetroParks of Butler County, owns

property that was formerly a part of the land owned by the state of Ohio for the Miami and

Erie Canal, northeast of Lot 13. Third-party defendant-appellee, Butler County, Ohio Water

and Sewer District, maintains water and sewer lines in the area.

                                         D. Reference to Parties

        {¶ 6} For ease of discussion, Wilson and McKibbin will be referred to as "appellants."

McKibbin's property will be referred to as "Lot 13." The properties owned by Rockdale under

a land installment contract in favor of RockDock, will be referred to as "Rockdale."

Collectively, plaintiffs-appellees and third-party defendants-appellees the McNamaras, the

Jacksons, Anderson, MetroParks, and Rockdale will be referred to as "landowners."

                                              II. Background

                                                   A. Drive

        {¶ 7} A drive is located on the western portion of Lot 13 beginning at Rockdale Road




1. While a plaintiff in this case, RockDock did not file a brief on appeal.


                                                       -3-
                                                                                 Butler CA2013-12-239

and extending northward eventually onto Rockdale's property.2 The drive then connects to a

gravel road behind an old factory building on Rockdale's property that allows landowners to

traverse eastward to access their properties along Canal Road. Landowners contend they

have always used the drive to access their properties. When McKibbin purchased the

property in 2000, she posted a "Private Drive, No trespassing" sign at southbound side of the

drive. Even after posting the sign, landowners continued to use the drive.

                                             B. 1901 Deed

        {¶ 8} In 1901, the American Strawboard Company conveyed 7.788 acres in Section

10 of Liberty Township and 10.5 acres in Section 11 of Lemon Township to Ellsworth

Verbryke. The deed reserved to American Strawboard "the use of the roadways, as they

now exist from the center of the Middletown and Hamilton Pike to the Miami and Erie Canal

for a private way to and from the American Strawboard Company's ground." Appellants

concede that an express private easement exists over Lot 13 in favor of Rockdale by virtue of

a reservation in a 1901 deed conveying land from American Strawboard to Verbryke in

respect to Lots 15, 17-23, and 25 currently owned by Rockdale as these Lots were part of the

original American Strawboard land. Appellants dispute that Rockdale has any easement

over Lot 13 in regard to Rockdale's remaining parcels.

                                              C. 1904 Plat

        {¶ 9} Subsequently, in 1904, Verbryke created Rockdale Subdivision when he

subdivided the property he purchased from American Strawboard into Lots 1 through 13.

The plat is dated December 2, 1904 and recorded in Butler County. On the plat, Verbryke

states "we hereby dedicate all streets and alleys and roads shown on the above plat, to




2. Before reaching Rockdale's property, the drive traverses Robert and Rebecca Long's property. The Longs
were original defendants who were dismissed from the suit and later brought back into the case as third-party
defendants. The Longs own a residential property located on Rockdale Road and are not a party to this appeal.
                                                    -4-
                                                                        Butler CA2013-12-239

public use * * *." Three areas of the plat are labeled "ROAD WAY." Two of these areas are

delineated with solid lines while the third area, the drive in contention, is merely labeled with

dotted lines. Appellants contend that the two areas labeled and defined by solid lines are

particularly described to include their courses, boundaries, and extent to satisfy statutory

dedication of the roadways. In contrast, appellants assert that the dotted lines notating the

drive on the west side of Lot 13 are not sufficient to conform to law for the statutory

dedication of a roadway neither by standards today nor in 1904.

                                     D. 1981 Easement

       {¶ 10} It appears that there is no dispute that a written easement agreement executed

in 1981, sometimes referred to as the Nicolet Easement, granted the properties owned by the

McNamaras, the Jacksons, Anderson, and MetroParks an easement over Rockdale's

properties. Appellants assert that the 1981 easement agreement does not grant any

properties of landowners an easement over Lot 13 because the then-owners of Lot 13 did not

participate in the easement agreement.

                                      E. 1996 Easement

       {¶ 11} Additionally, there is no dispute that a 1996 easement agreement granted the

McNamaras' property an easement over MetroPark's property. Again, appellants assert that

the easement agreement does not grant any properties of landowners an easement over Lot

13 because the then-owners of Lot 13 did not participate in the easement agreement.

                                      F. Actions Below

       {¶ 12} Numerous summary judgment motions were filed by landowners and Butler

County Water and Sewer District. The trial court granted summary judgment in favor of

landowners, finding that the properties owned by Rockdale, Anderson, the Jacksons, the

McNamaras, and MetroParks, all possessed a "private, express right of way easement" over

Lot 13. In describing the easement, the trial court stated:
                                               -5-
                                                                       Butler CA2013-12-239

                 Lot Number 13 of the Rockdale Subdivision of Lots is burdened
                 as a servient estate with respect to a private, express right of
                 way easement over the platted roadway aforementioned, which
                 runs from Rockdale Road through the west end of Lot Number
                 13, to the Cincinnati and Dayton Rail Road Right of Way as
                 depicted in the 1904 Plat.

Further relevant to this appeal, the trial court granted summary judgment in favor of Butler

County Water and Sewer District, finding a public easement exists in favor of Butler County

Water and Sewer District over Lot 13. Additionally, the trial court enjoined appellants "from

prohibiting or interfering with the reasonable and lawful uses of the right of way easement

declared above by the owners of the dominant estates set forth above."

       {¶ 13} Appellants now appeal from the trial court's grant of summary judgment in favor

landowners and Butler County Water and Sewer District, asserting three assignments of error

for review.

                                    III. Standard of Review

       {¶ 14} Summary judgment is a procedural device used to terminate litigation when

there are no issues in a case requiring a formal trial. Roberts v. RMB Ents., Inc., 197 Ohio

App.3d 435, 2011-Ohio-6223, ¶ 6 (12th Dist.). This court's review of a trial court's ruling on a

summary judgment motion is de novo. Lindsay P. v. Towne Properties Asset Mgt. Co., Ltd.,

12th Dist. Butler No. CA2012-11-215, 2013-Ohio-4124, ¶ 16. In applying the de novo

standard, the appellate court is required to "us[e] the same standard that the trial court

should have used, and * * * examine the evidence to determine whether as a matter of law

no genuine issues exist for trial." Bravard v. Curran, 155 Ohio App.3d 713, 2004-Ohio-181, ¶

9 (12th Dist.)

       {¶ 15} Civ.R. 56 sets forth the summary judgment standard and requires that (1) there

be no genuine issues of material fact to be litigated, (2) the moving party is entitled to

judgment as a matter of law, and (3) reasonable minds can come to only one conclusion


                                               -6-
                                                                      Butler CA2013-12-239

being adverse to the nonmoving party. Slowey v. Midland Acres, Inc., 12th Dist. Fayette No.

CA2007-08-030, 2008-Ohio-3077, ¶ 8. The moving party has the burden of demonstrating

that there is no genuine issue of material fact. Harless v. Willis Day Warehousing Co., 54

Ohio St.2d 64, 66 (1978).

       {¶ 16} In response, the nonmoving party "may not rest on the mere allegations of his

pleading, but * * * by affidavit or as otherwise provided in Civ.R. 56, must set forth specific

facts showing the existence of a genuine triable issue." Mootispaw v. Eckstein, 76 Ohio

St.3d 383, 385 (1996). In determining whether a genuine issue of material fact exists, the

evidence must be construed in the nonmoving party's favor.            Walters v. Middletown

Properties Co., 12th Dist. Butler No. CA2001-10-249, 2002-Ohio-3730, ¶ 10. A dispute of

fact can be considered "material" if it affects the outcome of the litigation. Myers v. Jamar

Ents., 12th Dist. Clermont No. CA2001-06-056, 2001 WL 1567352,*2 (Dec. 10, 2001). A

dispute of fact can be considered "genuine" if it is supported by substantial evidence that

exceeds the allegations in the complaint.       Id.   We are mindful of these principles in

addressing the following assignments of error.

       {¶ 17} Assignment of Error No. 1:

       {¶ 18} THE TRIAL COURT ERRED IN FINDING AN EXPRESS PRIVATE

EASEMENT OVER THE ROADWAY BURDENING LOT 13 IN FAVOR OF PROPERTIES

NOW OWNED BY MCNAMARA, JACKSON, ANDERSON, AND METROPARKS BECAUSE

THOSE PROPERTIES ARE LOCATED OUTSIDE THE LIMITS OF THAT EASEMENT'S

DOMINANT ESTATE.

       {¶ 19} Appellants argue that the properties owned by the McNamaras, the Jacksons,

Anderson, and MetroParks are not dominant estates entitled to the use of an express private

easement burdening McKibbin's property as the servient estate, Lot 13, because these

properties were not specifically identified as being part of the dominant estate in the 1901
                                              -7-
                                                                      Butler CA2013-12-239

deed conveying land from American Strawboard to Verbryke or in any other instrument

containing an express grant. Appellants further contend that only Lots 15, 17-23, and 25

currently owned by Rockdale possess an express private easement over Lot 13 because

these were the only lots owned by Rockdale that were a part of American Strawboard's

original dominant estate.

       {¶ 20} Landowners assert we should affirm the trial court's grant of summary judgment

on the basis that there is an express private easement in favor of landowners over Lot 13.

The trial court stated that Rockdale, Anderson, the Jacksons, the McNamaras, and

MetroParks, all possessed a "private, express right of way easement" over Lot 13 "as

depicted in the 1904 Plat." Landowners argue that, at the very least, a public easement

exists on the basis of the 1904 plat. In the alternative, landowners argue we should find that

they have established an easement by prescription.

       {¶ 21} In response, appellants assert that we cannot rule on landowners' arguments

because landowners failed to file a cross-appeal and specifically raise these issues as an

assignment of error. Nevertheless, while landowners rely on grounds other than that relied

upon by the trial court, they do not seek to change the judgment or order. Consequently,

landowners were not required to file a cross-appeal. See App.R. 3(C)(2). Additionally,

because review of a grant of summary judgment is de novo, we independently review the

record and employ the same standard as the trial court. Pangallo v. Adkins, 12th Dist. No.

Clermont CA2014-02-019, 2014-Ohio-3082, ¶ 9. As such, we will address both appellants'

and landowners' arguments in turn.

                                        IV. Analysis

                                   A. Private Easement

       {¶ 22} Appellants assert that the trial court erred in finding an express private

easement in favor of properties owned by the McNamaras, the Jacksons, Anderson,
                                             -8-
                                                                        Butler CA2013-12-239

MetroParks, and certain properties owned by Rockdale, and burdening Lot 13. Appellants

contend that no instrument expressly granted a private easement to landowners, absent the

1901 deed from American Strawboard to Verbryke containing an express private easement in

favor of Lots 15, 17-23, and 25 currently owned by Rockdale.

       {¶ 23} An easement, as defined by the Ohio Supreme Court, is "'a right without profit,

created by grant or prescription, which the owner of one estate [called the dominant estate]

may exercise in or over the estate of another [called the servient estate] for the benefit of the

former.'" (Bracketed material sic.) Trattar v. Rausch, 154 Ohio St. 286, 291(1950), quoting

Yeager v. Tuning, 79 Ohio St. 121, 124 (1908). The dominant estate may acquire an

easement by prescription or by an expressed or implied grant. Id. A reservation of an

easement is not operative in favor of land not described in the conveyance. Ricelli v.

Atkinson, 99 Ohio App. 175 (6th Dist.1955), paragraph two of the syllabus.

       {¶ 24} In this instance, the trial court found an express private easement in favor of the

properties owned by Rockdale, Anderson, the Jacksons, the McNamaras, and MetroParks.

The parties agree that the some of the properties owned by Rockdale possess an express

private easement over Lot 13 on the basis of the 1901 deed from American Strawboard to

Verbryke, including Lots 15, 17-23, and 25. Appellants contend, however, that no express

private easement was created in favor of the residual landowners, including the remaining

properties owned by Rockdale, because these properties were never part of the dominate

estate owned by American Strawboard.

       {¶ 25} Appellants attached to their memorandum in opposition to summary judgment

an affidavit of G. Robert Hines, an Ohio real estate attorney. Hines averred that landowners'

property, including the remaining properties owned by Rockdale, were never part of American

Strawboard's dominant estate. Consequently, these properties could not benefit from the

express private easement created by the 1901 deed. Additionally, Hines averred that the two
                                               -9-
                                                                       Butler CA2013-12-239

easement agreements, one in 1981 and one in 1996, attached to the motion for summary

judgment of the McNamaras and the Jacksons did not burden Lot 13 with any express

private easement because the then-owners of Lot 13 did not join in either instrument. In

contrast, landowners did not present evidence or assert that their properties were once part

of the American Strawboard land or joined in the easement agreements. Consequently, the

affidavit of Hines, at the very least, creates a genuine issue of material fact as to whether

these properties were once a part of the dominant estate or previous owners of Lot 13 had

joined in the easement agreements to create an express private easement burdening Lot 13

in favor of landowners. As such, summary judgment is precluded on the basis that an

express private easement was created in favor of landowners' properties, absent Lots 15, 17-

23, and 25 owned by Rockdale.

                                    B. Public Easement

       {¶ 26} Landowners argue that they are entitled to use the drive because there is a

public easement as evidenced by the language utilized on the 1904 plat that is referenced by

the trial court in its decision. In response, appellants assert that no public easement exists

because there was no dedication of the drive as required by statute. Landowners do not

contend, however, that any statutory process was conformed to in creating a public

easement. Rather, landowners assert that by looking at the plain language of the plat, a

roadway was created for the benefit of the public, including landowners. After a review of the

record, we find that there is an issue of material fact as to whether the plain language

included in the 1904 plat created a public easement.

       {¶ 27} A dedication of an easement for public use may occur by statute or by common

law. Becker v. Cox, 12th Dist. Butler No. CA84-04-044, 1985 WL 8688, *4 (June 10, 1985);

Neeley v. Green, 73 Ohio App.3d 167, 170 (12th Dist.1991). "A dedication is a voluntary and

intentional gift or donation of land, or of an easement or interest therein for some public use,
                                             - 10 -
                                                                      Butler CA2013-12-239

made by the owner of the land, and accepted for such use, by or on behalf of the public."

Cox at *4, citing Todd v. Pittsburgh, Fort Wayne & Chicago RR. Co., 19 Ohio St. 514 (1869).

       {¶ 28} Three elements are required to prove a common law dedication: (1) the

existence of an intention on the part of the owner to make such dedication; (2) an actual offer

on the part of the owner, evidenced by some unequivocal act, to make such dedication; and

(3) the acceptance of such offer by or on behalf of the public. Becker at *4; Neeley at 170.

See Doud v. Cincinnati, 152 Ohio St. 132 (1949).

       {¶ 29} Evidence showing intent to dedicate must be clear and convincing. Becker at

*4; State, ex rel. Mentor Lagoons, Inc., v. Wyant, 166 Ohio St. 169 (1957). The intention to

make a dedication may be express or implied. State, ex rel. Litterst, v. Smith, 87 Ohio App.

513 (4th Dist.1950). The platting or laying out of land may result in a common law dedication

even when such is insufficient to constitute a statutory dedication. Application of Loose, 107

Ohio App. 47, 50 (10th Dist.1958).

       {¶ 30} "No formal acceptance as a matter of record is necessary to effectuate a

common-law dedication." Becker at *5. Rather, as we outlined in Neeley, acceptance can

either be accomplished by the public's continuous use of the property or through actions of

authorities such as performing maintenance or improving a road. Neeley at 170. See Doud

v. Cincinnati, 152 Ohio St. 132 (1949); State ex rel. Fitzthum v. Turinsky, 172 Ohio St. 148,

153 (1961). "Thus, a dedication and acceptance of private property for a public use may

result from the use of such property by the public, with the silent acquiescence of the owner,

for a period of time sufficient to warrant an inference of an intention to make such dedication

and to constitute such acceptance." Neeley at 171, citing Doud at paragraph one of the

syllabus. "Acceptance may be inferred from the circumstances surrounding the case and

may be accomplished by a continuous use of the property for public purposes." Beauchamp

v. Hamilton Twp. Trustees, 10th Dist. Franklin No. 93APE09-1331, 1994 WL 171149, *3
                                             - 11 -
                                                                        Butler CA2013-12-239

(May 5, 1994), citing Doud at 135.

       {¶ 31} In the present case, a recorded plat in 1904 delineates the drive as "ROAD

WAY." While it does not describe the drive as specifically as two additional roadways noted

on the plat, the drive is clearly labeled as "ROAD WAY." Below the drawing of the plat, the

grantor states, "we hereby dedicate all streets and alleys and roads shown on the above plat,

to public use * * *." Through this statement and recordation of the plat, there is both an intent

by the owner and an unequivocal act evidenced by the owner to dedicate the drive to public

use. See Scott v. Snyder, 73 Ohio App. 424 (2d Dist.1943) (intention for purposes of

common law dedication for a park was met when recorded plat delineated one of the lots as

a "Children's Playground").

       {¶ 32} It is unclear from the Civ.R. 56 evidence, however, as to whether there was

implicit acceptance resulting in the common law dedication of the drive. In the summary

judgment motion by the McNamaras and the Jacksons, two affidavits were attached, an

affidavit of Ida McNamara and an affidavit of Walter Kinch, a neighbor who lives on Rockdale

Road. Ida McNamara alleged in her affidavit that traffic along the drive included semi-tractor

trailers, straight trucks, and automobiles. Additionally, Ida McNamara's affidavit revealed that

traffic along the drive included use by landowners to reach their properties. Kinch averred in

his affidavit that he rode his bike down the drive in the mid-1950s and that the drive was used

by people going to and from the factory and also to the nearby river. McKibbin's affidavit

revealed that she had granted permission to landowners to use the drive.

       {¶ 33} From these affidavits, we cannot determine if or how often members of the

public utilized the drive. As discussed above, because Rockdale possessed an express

private easement as evidenced by the 1901 deed pertaining to certain Lots, the use of the

drive may have been primarily for the benefit of Rockdale, rather than the general public.

Consequently, with the circumstances surrounding this case, there is an issue of fact as to
                                              - 12 -
                                                                      Butler CA2013-12-239

whether there was an implied acceptance by public use sufficient for a common law

dedication of the drive. See Snyder v. Monroe Twp. Trustees, 110 Ohio App.3d 443, 455-

456 (2d Dist.1996) (when it is unclear from the record if or how often members of the public

use the easement, then an appellate court cannot find acceptance of common law dedication

of easement); Beauchamp, 10th Dist. Franklin No. 93APE09-1331, 1994 WL 171149 (when

easement only benefits a small number of residents in the immediate vicinity, then there is

insufficient evidence to establish acceptance for purposes of common law dedication).

       {¶ 34} Moreover, we are unable to determine whether there was an acceptance of any

dedication on the basis of maintenance. The only evidence regarding road improvements

was in Kinch's affidavit whereby he averred that to the best of his knowledge, the drive was

maintained by Butler County. In contrast, McKibbin averred that Butler County considered

the drive private. Butler County in its motion for summary judgment alleged that it had been

treating the drive as private. Accordingly, on this record there is a question of fact as to

whether there was acceptance of a common law dedication by way of maintenance.

Because questions of fact exist as to whether there was an acceptance of a common law

dedication of the drive as a public roadway, summary judgment is improper on this basis.

                                C. Prescriptive Easement

       {¶ 35} Landowners also assert that a prescriptive easement has been established

over Lot 13. Appellants, however, contend that there is a genuine issue of material fact as to

whether the elements required for a prescriptive easement have been met. While argued

below, the trial court did not consider whether landowners' properties possess a prescriptive

easement over Lot 13 as it found an express easement in landowners' favor. From the

record before us, we cannot preclude that genuine issues of material fact exist as to whether

a prescriptive easement has been established in favor of landowners' properties.

Consequently, we remand this matter to the trial court for further analysis regarding whether
                                            - 13 -
                                                                        Butler CA2013-12-239

landowners established a prescriptive easement.

                                          D. Conclusion

       {¶ 36} Because questions of fact remain as to whether an express private easement

exists in favor of landowners' properties absent Lots 15, 17-23, and 25 owned by Rockdale,

the trial court erred in granting summary judgment in favor of landowners on this basis.

Additionally, questions of fact remain as to whether a public easement burdens Lot 13 as a

result of the 1904 plat. Finally, as the trial court did not address whether an easement by

prescription existed, we remand this matter to the trial court for further analysis. Appellants'

first assignment of error is sustained.

       {¶ 37} Assignment of Error No. 2:

       {¶ 38} THE TRIAL COURT ERRED IN FINDING A PUBLIC EASEMENT BURDENING

LOT 13 IN FAVOR OF BUTLER COUNTY WATER AND SEWER DISTRICT.

       {¶ 39} Appellants assert that the trial court erred in granting a public easement in favor

of Butler County Water and Sewer District.         Butler County Water and Sewer District

concedes that it may not possess a public easement over Lot 13, but contends that it is able

to access its main sewer line located on Rockdale's property per permission of Rockdale

because at least some of Rockdale's properties have an express private easement burdening

Lot 13. Appellants concede that Butler County Water and Sewer District may access its

sewer line per permission of Rockdale. Consequently, and because we determined in

appellants' first assignment of error that genuine issues of material fact exist as to whether a

public easement burdens Lot 13, appellants' second assignment of error is rendered moot.

       {¶ 40} Assignment of Error No. 3:

       {¶ 41} THE TRIAL COURT ERRED IN GRANTING AN INJUNCTION ENJOINING

APPELLANTS FROM PROHIBITING OR INTERFERING WITH THE REASONABLE AND

LAWFUL USES OF THE RIGHT OF WAY EASEMENT DECLARED BY THE COURT.
                                              - 14 -
                                                                        Butler CA2013-12-239

       {¶ 42} Appellants argue that the trial court erred in permanently enjoining them "from

prohibiting or interfering with the reasonable and lawful uses of the right of way easement

declared above by the owners of the dominant estates * * *." Appellants assert that the

injunction is premised upon the existence of easements burdening Lot 13 in favor of

landowners. Additionally, appellants argue that the injunction was erroneous in respect to

Rockdale because there was no clear and convincing evidence to support it. Appellants

further contend if the easement was proper, the easement was not sufficiently defined as to

its usage, width, and location in order to give notice to either party as to what constitutes

interference.

       {¶ 43} Injunctive relief is an equitable remedy that is available only where there is no

adequate remedy at law. Haig v. Ohio State Bd. of Edn., 62 Ohio St.3d 507, 510 (1992). In

order to obtain a permanent injunction, a party must show by clear and convincing evidence

that immediate and irreparable injury, loss, or damage will result to the applicant. Procter &

Gamble Co. v. Stoneham, 140 Ohio App.3d 260, 267-268 (1st Dist.2000). Irreparable harm

is an injury for which there is no plain, adequate, and complete remedy at law, and for which

money damages would be impossible, difficult, or incomplete. 1st Natl. Bank v. Mountain

Agency, L.L.C., 12th Dist. Clermont No. CA2008-05-056, 2009-Ohio-2202, ¶ 47. When a

court seeks to restrict a landowner's interference with the easement-holder's enjoyment of an

easement, such landowner's activity should be restricted to no more than is required to

eliminate the interference. Christensen v. Hilltop Sportsman Club, Inc., 61 Ohio App.3d 807

(4th Dist.1990).

       {¶ 44} Civ.R. 65(D) provides that "[e]very order granting an injunction * * * shall set

forth the reasons for its issuance; shall be specific in terms; shall describe in reasonable

detail, and not by reference to the complaint or other document, the act or acts sought to be

restrained * * * [.]" In order to satisfy the rule's "form and scope" requirements, an injunction
                                              - 15 -
                                                                         Butler CA2013-12-239

must be sufficiently specific that "an ordinary person reading the court's order should be able

to ascertain from the document itself exactly what conduct is proscribed."               Planned

Parenthood Assn. of Cincinnati, Inc. v. Project Jericho, 52 Ohio St.3d 56, 60 (1990).

       {¶ 45} Here, because there are questions of fact as to whether such an easement

actually exists in favor of the properties of landowners, absent certain properties owned by

Rockdale, there is yet to be a determination on the merits. Consequently, the trial court erred

in granting summary judgment in favor of landowners by permanently enjoining appellants

from interfering with the reasonable use of an easement.

       {¶ 46} In regard to Rockdale, appellants concede that injunctive relief may be granted

where there is clear and convincing proof of interference with an easement, but contend that

there was no clear and convincing evidence of immediate and irreparable injury when the trial

court granted the permanent injunction because all evidence presented regarding

interference occurred before a temporary restraining order was put into place. Because a

temporary restraining order does not make a final adjudication on any issue, the evidence

presented regarding interference of Rockdale's easement by appellants is relevant. See

Beasley v. City of E. Cleveland, 20 Ohio App.3d 370, 374 (8th Dist.1984). Evidence was

presented that Wilson removed repairs from the easement and parked his semi-tractor trailer

on the drive. This evidence established by clear and convincing evidence that Rockdale was

entitled to a permanent injunction as appellants did not present any evidence in response to

satisfy their burden. We find that it was proper for the trial court to grant a permanent

injunction as to Rockdale in regard to Lots 15, 17-23, and 25 as there is no dispute these

properties have an easement burdening Lot 13.

       {¶ 47} Nevertheless, we find that the trial court did not define with specificity the nature

of the injunction as required by Civ.R. 65(D). In this instance, the trial court stated that

Rockdale possessed an express right of way easement "as depicted in the 1904 Plat."
                                               - 16 -
                                                                   Butler CA2013-12-239

Furthermore, the trial court enjoined appellants "from prohibiting or interfering with the

reasonable and lawful uses of the right of way easement * * *." As the preciseness of the

1904 plat in regard to the drive is disputed and rights of the parties and the conduct

prohibited are unclear, we remand for the trial court to define the easement in favor of

Rockdale as required by Civ.R. 65(D). See Dunn v. Ransom, 4th Dist. Pike No. 10CA806,

2011-Ohio-4253, ¶ 112-113. Appellants' third assignment or error is overruled in part and

sustained in part.

       {¶ 48} Judgment affirmed in part, reversed in part, and remanded.


       S. POWELL and PIPER, JJ., concur.




                                           - 17 -